Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed July 16, 2010.  At this point claims 1-3, 5-7, 9-25 and 27 are pending in the instant application and ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 5-7, 9-10, 13, 15-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert in view of Rakthanmanon and further in view of Claggett. (‘Data-Driven Fault Detection Based on Process Monitoring using Dimension Reduction Techniques’, referred to as Schimert; ‘Fast Shapelets: A Scalable Algorithm for Discovering Time Series Shapelets’, referred to as Rakthanmanon; U. S. Patent 9115662, referred to as Claggett)

Claim 1
Schimert discloses a method for evaluating a component of a vehicle, the method comprising: receiving, by a computer system, time series data generated during operation of the vehicle (Schimert, p3; Receiving, by a computer system, time series data generated during operation of the vehicle of applicant maps to ‘3. OVERVIEW OF DATA DRIVEN APPROACH We use anomaly detection algorithms for multivariate time series of parametric (sensor) data.’ of Schimert.); transforming, by the computer system, the time series data into a plurality of segments   (Schimert, p1-3; This paper discusses applying these techniques to snapshots of parameters, over many flights….This paper discusses a number of technical and research challenges including how to: obtain training data that represents normal operating conditions, use density estimation to set limits, determine the correct number of independent components, use contribution plots to identify the parameters that are the most likely causes of the alert, and evaluate how well the techniques work for snapshots of flight data…..This paper discusses applying these techniques to snapshots of parameters, over many flights…..Evaluate whether Schimert, p2 fig 1; Per the specification--[0061] Selected state 220 may be a state of operation for aircraft 202. In some cases, selected state 220 may be referred to as an operational regime for aircraft 202. For example, without limitation, selected state 220 may be an entire flight of aircraft 202, a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202, a selected time period after a number of commands are sent from an aircraft control system to component 214, or some other state of operation. Therefore, segments maps to a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202,… This paper discusses applying these techniques to snapshots of parameters, over many flights. Based on a selected state for the vehicle that is of interest of applicant maps to the sensor data arises from many subsystems on an airplane’ of Schimert.) wherein the selected state is specific to the component of the vehicle and wherein each segment of the plurality of segments is acquired during the selected state: (Schimert, p2 fig 1; Sensor data arises from many subsystems on an airplane. Here are some elements of the flight control and hydraulic subsystems. EC: Since the ‘snapshot’ of data reflects a portion of the flight of the aircraft and the flight control systems are involved with the flight of the aircraft, Then the component in this instant would be the flight control system and it’s position when in flight.) building, by the computer system, a plurality of pairings using the plurality of segments (Schimert, p9; Subject matter considerations may also help to further reduce the number of Schimert, p6; Generating, by the computer system, a digital prognosis for the component of the vehicle based on the prognostic distance matrix of applicant maps to ‘When an alert occurs, use Contribution plots as a diagnostic tool: identify parameters that are no longer consistent with NOC.’ of Schimert.), wherein the digital prognosis predicts whether a maintenance operation should be performed with respect to the component. (Schimert, p9; Wherein the digital prognosis predicts whether a maintenance operation should be performed with respect to the component of applicant maps to ‘For any subsystem, the goal is to relate deviations from normal operating conditions to Flight Deck Effects (FDE's). Typically, each FDE has a variety of correlated Maintenance Messages (MMSGs).’ of Schimert.)
Schimert does not disclose expressly building, by the computer system, a prognostic distance matrix based on the plurality of pairings formed using the plurality of segments.
Rakthanmanon discloses building, by the computer system, a prognostic distance matrix based (Rakthanmanon, p669; Building, by the computer system, a prognostic distance matrix based of applicant maps to ‘To measure the similarity between subsequences, we define the distance between two subsequences: Definition 4: The distance between subsequence S and S’ of the same length is the length-normalized Euclidean distance between subsequences S and S’. of Rakthanmanon) on the plurality of pairings formed using the plurality of segments. (Rakthanmanon, p669; 
Schimert and Rakthanmanon do not disclose expressly wherein the prognostic distance matrix comprises a distance for each pairing of the plurality of pairings, the distance for each pairing of the plurality of pairings measures deviation of the component from nominal performance computed for a plurality of performance parameters with respect to the selected state.
Claggett discloses wherein the prognostic distance matrix comprises a distance for each pairing of the plurality of pairings, the distance for each pairing of the plurality of pairings measures deviation of the component from nominal performance computed for a plurality of performance parameters with respect to the selected state. (Claggett, c9:58-c10:3, c8:34-40, c8:41-53; ‘Health-optimal adaptive reaction control system 200 comprises mission management and guidance subsystem 202, control laws subsystem 204, optimal thruster mixer 206, selection unit 208, influence matrix estimator 210, performance and sensor processing subsystem 212, health monitoring subsystem 214, spacecraft 216, and navigation subsystem 218. Health monitoring subsystem 214 comprises a predicted influence matrix 220 and diagnostics and prognostics unit 222.’ And ‘Diagnostics and prognostics unit 142 comprises health data 176. Health data 176 comprises diagnostic data 178 and prognostic data 180. In different advantageous embodiments, health data 176 may comprise other types of data.’ With A difference between estimated influence matrix 128 and predicted influence matrix 130 may be used to quantify inconsistencies 146 in thruster alignment, thrust scale factor, and dispersions in the vehicle mass properties. Inconsistencies 146 of thruster scale factors are compared with user-defined thresholds to indicate low and high thrust and thruster types of inconsistencies 146.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Rakthanmanon and Claggett before him before the effective filing date of the claimed invention, to modify Schimert and Rakthanmanon to incorporate calculating the distance between pairs of Claggett. Given the advantage of a method of determining a value of deviation between what is the outcome and what the outcome should be, one having ordinary skill in the art would have been motivated to make this obvious modification. 

 	Claim 5
Schimert does not disclose expressly wherein building the plurality of pairings comprises: building a segment-segment pairing between a first segment extracted from a portion of the time series data generated by a first sensor during the selected state and a second segment extracted from another portion of the time series data generated by a second sensor during the selected state.
Rakthanmanon, p670, fig 3; Building a segment-segment pairing between a first segment extracted from a portion of the time series data generated by a first sensor during the selected state and a second segment extracted from another portion of the time series data generated by a second sensor during the selected state of applicant maps to sensor for the horned lizards and a sensor to the turtle.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert and and Rakthanmanon before him before the effective filing date of the claimed invention, to modify Schimert to incorporate basic knowledge of shapelets of Rakthanmanon. Given the advantage of being able to reduce down dimensionality for easier computation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6
Schimert discloses wherein building the plurality of pairings comprises: identifying a nominal segment for the selected state; and building a segment-nominal pairing between a segment extracted from a portion of the time series data generated during the selected state and a nominal segment. (Schimert, p3; Identifying a nominal segment for the selected state; and building a segment-nominal pairing between a segment extracted from a portion of the time series data generated during the selected Two types of data - training and test - are needed for a nondirectional approach. Training requires sensor data collected under Normal Operating Condition (NOC). Obtaining such data is not a trivial task, yet is critical to success.’ of Schimert.)

Claim 7
Schimert discloses wherein identifying the nominal segment comprises: estimating expected values for the selected state to form the nominal segment. (Schimert, p4; Estimating expected values for the selected state to form the nominal segment of applicant maps to ‘Test data requires flights of both "abnormal" and NOC data.’ of Schimert. EC: Nominal segment would ne the NOC data.)

Claim 9
Schimert does not disclose expressly further comprises: computing the distance for the shapelet-segment pairing by identifying a best match between the shapelet and one of a plurality of sections of the segment.
Rakthanmanon discloses further comprises: computing the distance for the shapelet-segment pairing by identifying a best match between the shapelet and one of a plurality of sections of the segment. (Rakthanmanon, p670; Computing the distance for the shapelet-segment pairing by identifying a best match between the shapelet and one of a plurality of sections of the segment of applicant maps to ‘The brute force shapelet discovery algorithm shown in Table 1 is a simple algorithm that generates and tests all possible candidates and returns the best one.’ of Rakthanmanon.) It would have been 

Claim 10
Schimert does not disclose expressly wherein building, by the computer system, the prognostic distance matrix comprises: building the prognostic distance matrix for segment-segment pairings, wherein the distances included in the prognostic distance matrix are computed for each distance type of a number of different distance types and wherein the distances for the each distance type are computed for each selected state of a number of selected states.
Rakthanmanon discloses wherein building, by the computer system, the prognostic distance matrix comprises: building the prognostic distance matrix for segment-segment pairings, wherein the distances included in the prognostic distance matrix are computed for each distance type of a number of different distance types and wherein the distances for the each distance type are computed for each selected state of a number of selected states. (Rakthanmanon, p668; Building the prognostic distance matrix for segment-segment pairings, wherein the distances included in the prognostic distance matrix are computed for each distance type of a number of different distance types and wherein the distances for the each distance type are computed for each 

Claim 13
Schimert discloses wherein generating, by the computer system, the digital prognosis comprises:… generating a number of prognostic indicators based on the prognostic distance matrix that are included in the digital prognosis. (Schimert, p2; Generating a number of prognostic indicators based on the prognostic distance matrix that are included in the digital prognosis of applicant maps to ‘The parameters with extreme contributions are possible causes of the fault indicated by the FDE.’ of Schimert.)
Schimert does not disclose expressly analyzing, by a set of machine learning algorithms, the prognostic distance matrix.
Rakthanmanon, p668; Analyzing, by a set of machine learning algorithms, the prognostic distance matrix of applicant maps to ‘Shapelets are a recently introduced concept in time series data mining. In essence, shapelets are prototypical time series “snippets” that can be used to classify unlabeled time series that contain an occurrence of the shapelet within some previously learned distance threshold.’ of Rakthanmanon.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert and and Rakthanmanon before him before the effective filing date of the claimed invention, to modify Schimert to incorporate basic knowledge of shapelets of Rakthanmanon. Given the advantage of being able to reduce down dimensionality for easier computation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 15
Schimert discloses displaying the digital prognosis in a graphical user interface on a display system, wherein the digital prognosis includes a plot of graphical indicators and wherein each of the graphical indicators represents a prognostic indicator with respect to a health of the component. (Schimert, p5, fig 3; Displaying the digital prognosis in a graphical user interface on a display system, wherein the digital prognosis includes a plot of graphical indicators and wherein each of the graphical indicators represents a prognostic indicator with respect to a health of the component of applicant maps to ‘Figure 3- Trellis of 4 contribution plots. Each sub-chart shows the contributions at different dates for one parameter. Each date is a time when the 

Claim 16
Schimert discloses wherein transforming, by the computer system, the time series data into the plurality of segments comprises: identifying each portion of data in the time series data that includes measurements generated during the selected state. (Schimert, p3; Identifying each portion of data in the time series data that includes measurements generated during the selected state; of applicant maps to ‘So the first step is to consult a subject matter expert and identify families of faults that may co-occur. Then, when training a procedure to monitor for a subsystem, omit flight data with this fault and other associated faults.’ of Schimert.)
Schimert does not disclose expressly forming at least one segment using each portion of the data.
Rakthanmanon discloses forming at least one segment using each portion of the data. (Rakthanmanon, p668; Forming at least one segment using each portion of the data of applicant maps to the example of ‘The shapelet that best distinguishes between skulls of horned lizards and turtles, shown as the purple/bold subsequence. right) The 

Claim 17
Schimert discloses selecting the selected state for the vehicle that is of interest, wherein the vehicle is an aircraft and wherein the selected state is selected from one of an entire flight of the aircraft, a particular phase of flight, a selected portion of a flight, a selected time period during flight, or a selected time period after a number of commands are sent from an aircraft control system to the component. (Schimert, p2 fig 1; Per the specification--[0061] Selected state 220 may be a state of operation for aircraft 202. In some cases, selected state 220 may be referred to as an operational regime for aircraft 202. For example, without limitation, selected state 220 may be an entire flight of aircraft 202, a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202, a selected time period after a number of commands are sent from an aircraft control system to component 214, or some other state of operation. Therefore, segments maps to a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202,… This paper discusses applying these techniques to snapshots 

Claim 18
Schimert discloses displaying a visual representation of the time series data in a graphical user interface on a display system; and displaying a number of distance features in association with the visual representation of the time series data that correspond to extreme distances. (Schimert, p6, fig 4; Displaying a visual representation of the time series data in a graphical user interface on a display system; and displaying a number of distance features in association with the visual representation of the time series data that correspond to extreme distances of applicant is disclosed by dates on one axis, parameters on a second axis and values of outputs for each date/parameter domain.)

Claim 27
Schimert discloses wherein building the plurality of pairings comprises: identifying a shapelet for use in analyzing a segment of the plurality of segments, wherein the shapelet is a subsequence that is present in either non-nominal performance or nominal performance but not both. (Schimert, p4; Identifying a shapelet for use in analyzing a segment of the plurality of segments, wherein the shapelet is a subsequence that is present in either non-nominal performance or nominal performance but not both of applicant maps to ‘Test data requires flights of both "abnormal" and NOC 
Schimert does not disclose expressly building a shapelet-segment pairing between the segment and the shapelet.
Rakthanmanon discloses building a shapelet-segment pairing between the segment and the shapelet. (Rakthanmanon, p670, fig 3; Building a shapelet-segment pairing between the segment and the shapelet of applicant maps to the ‘candidate’ shapelet within each time series segment of Rakthanmanon.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert and and Rakthanmanon before him before the effective filing date of the claimed invention, to modify Schimert to incorporate basic knowledge of shapelets of Rakthanmanon. Given the advantage of being able to reduce down dimensionality for easier computation, one having ordinary skill in the art would have been motivated to make this obvious modification.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Belov. (U. S. Patent Publication 20100271199, referred to as Belov)

Claim 2

Belov discloses wherein the digital prognosis indicates a time frame within which the maintenance operation should be performed. (Belov, 0122; ….(g) assessing changes in conditions and functionality of each ASM and each base station, making decision about using data from these units and, if necessary, providing recommendations regarding schedule of measurement sessions, maintenance or repair/replacement of some ASMs and/or base stations;…) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Rakthanmanon, Claggett and Belov before him before the effective filing date of the claimed invention, to modify Schimert, Rakthanmanon and Claggett to incorporate proposed time period for repair of Belov. Given the advantage of being proactive before component failure, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Malinowski. (Remaining useful life estimation based on discriminating shapelet extraction, referred to as Malinowski)

Claim 3

Malinowski discloses performing the maintenance operation for the component of the vehicle, wherein the maintenance operation comprises at least one of inspection, preventative maintenance, corrective maintenance, adaptive maintenance, in-use maintenance, repair, rework replacement, or overhaul. (Malinowski, p279; Performing the maintenance operation for the component of the vehicle, wherein the maintenance operation comprises at least one of inspection, preventative maintenance, corrective maintenance, adaptive maintenance, in-use maintenance, repair, rework replacement, or overhaul of applicant maps to ‘RUL estimation is hence very important for industrial purposes as it can help in planning maintenance strategies, maximizing the useful operation life of equipment, reducing maintenance costs and avoiding breakdowns that might have critical impacts.’ of Malinowski.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Claggett, Rakthanmanon and Malinowski before him before the effective filing date of the claimed invention, to modify Schimert, Claggett and Rakthanmanon to incorporate using shapelets for maintenance of Malinowski. Given the advantage of being able to reduce down dimensionality for easier computation and remove noise, one having ordinary skill in the art would have been motivated to make this obvious modification.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Koutsoukos. (‘Benchmarking the Vehicle Integrated Prognostic Reasoner’, referred to as Koutsoukos)

Claim 11
Schimert, Rakthanmanon and Claggett do not disclose expressly wherein building, by the computer system, the prognostic distance matrix comprises: building the prognostic distance matrix for segment-nominal pairings, wherein the distances included in the prognostic distance matrix are computed for a number of different performance parameters of the plurality of performance parameters for each selected state in a number of selected states.
Koutsoukos discloses wherein building, by the computer system, the prognostic distance matrix comprises: building the prognostic distance matrix for segment-nominal pairings, wherein the distances included in the prognostic distance matrix are computed for a number of different performance parameters of the plurality of performance parameters for each selected state in a number of selected states. (Koutsoukos, p2; ‘For layered reasoners, such as VIPR, the overall performance cannot be evaluated by metrics solely directed toward timely detection and accuracy of estimation of the faults in individual components. Among other factors, the overall vehicle reasoned performance is governed by the effectiveness of the communication schemes between the different monitors and reasoners in the architecture, and the ability to propagate and .


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Grabocka. (‘Learning Time-Series Shapelets’, referred to as Grabocka)

Claim 12
Schimert does not disclose expressly wherein building, by the computer system, the prognostic distance matrix comprises: building the prognostic distance matrix for segment-nominal pairings
Rakthanmanon discloses wherein building, by the computer system, the prognostic distance matrix comprises: building the prognostic distance matrix for segment-nominal pairings (Rakthanmanon, p669; Building the prognostic distance matrix for segment-nominal pairings of applicant maps to ‘To measure the similarity 
Schimert, Rakthanmanon and Claggett do not disclose expressly wherein the distances included in the prognostic distance matrix are computed for a number of different types of shapelets for each selected state of a number of selected states.
Grabocka discloses wherein the distances included in the prognostic distance matrix are computed for a number of different types of shapelets for each selected state of a number of selected states. (Grabocka, p392; Wherein the distances included in the prognostic distance matrix are computed for a number of different types of shapelets for each selected state of a number of selected states of applicant maps to ‘Concretely, we learn shapelets whose distances to series can linearly separate the time series instances by their targets, as shown in Figure 1.’ of Grabocka.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Rakthanmanon, Claggett and Grabocka before him before the effective filing date of the claimed invention, to modify Schimert, Claggett and Rakthanmanon to incorporate basic knowledge of shapelets of Grabocka. Given the advantage of a shapelet is a time series .


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of van Tulder. (U. S. Patent Publication 20090187449, referred to as van Tulder)

Claim 14
Schimert does not disclose expressly wherein generating, by the computer system, the digital prognosis comprises: analyzing, by a set of machine learning algorithms, the prognostic distance matrix.
Rakthanmanon discloses wherein generating, by the computer system, the digital prognosis comprises: analyzing, by a set of machine learning algorithms, the prognostic distance matrix. (Rakthanmanon, p668; Analyzing, by a set of machine learning algorithms, the prognostic distance matrix of applicant maps to ‘Shapelets are a recently introduced concept in time series data mining. In essence, shapelets are prototypical time series “snippets” that can be used to classify unlabeled time series that contain an occurrence of the shapelet within some previously learned distance threshold.’ of Rakthanmanon.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert and Rakthanmanon before him before the effective filing date of the claimed invention, to modify Schimert to incorporate basic knowledge 
Schimert, Rakthanmanon and Claggett do not disclose expressly generating a final score for the component based on the prognostic distance matrix wherein the final score is generated based on a ranking of importance of the distance for each pairing of the plurality of pairings.
Van Tulder discloses generating a final score for the component based on the prognostic distance matrix wherein the final score is generated based on a ranking of importance of the distance for each pairing of the plurality of pairings. (van Tulder, 0045-0046; ‘The prioritized airplane swap candidates may be presented in a rank ordered list based on priority, preferences, or other criteria similar to that previously described.’ And ‘In block 228, the responsible user makes the decision if a highest priority or preference airplane swap candidate in the rank ordered list is selected for implementation.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Rakthanmanon, Claggett and van Tulder before him before the effective filing date of the claimed invention, to modify Schimert, Claggett and Rakthanmanon to incorporate ranking required maintenance or repairs of van Tulder. Given the advantage of a using time and cost effectiveness, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 19-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9- above, and further in view of Sham. (U. S. Patent Publication 20100312420, referred to as Sham)

Claim 19
Schimert discloses an apparatus comprising:…. that receives time series data (Schimert, p3; That receives time series data of applicant maps to ‘3. OVERVIEW OF DATA DRIVEN APPROACH We use anomaly detection algorithms for multivariate time series of parametric (sensor) data.’ of Schimert.) generated during operation of a vehicle (Schimert, p2 fig 1; Generated during operation of a vehicle of applicant maps to the sensor data arises from many subsystems on an airplane’ of Schimert.) and transforms the time series data into a plurality of segments (Schimert, p1-3; This paper discusses applying these techniques to snapshots of parameters, over many flights….This paper discusses a number of technical and research challenges including how to: obtain training data that represents normal operating conditions, use density estimation to set limits, determine the correct number of independent components, use contribution plots to identify the parameters that are the most likely causes of the alert, and evaluate how well the techniques work for snapshots of flight data…..This paper discusses applying these techniques to snapshots of parameters, over many flights…..Evaluate whether the techniques work for snapshots of flight data. EC: Segments of applicant maps to ‘snapshots of flight data.); each segment of the plurality of segments corresponds to a selected state for the vehicle that is of interest (Schimert, p2 fig 1; Per the specification--[0061] Selected state 220 may be a state of operation for aircraft 202. In some cases, selected state 220 may be referred to as an operational regime for aircraft 202. For example, without limitation, selected state 220 may be an entire flight of aircraft 202, a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202, a selected time period after a number of commands are sent from an aircraft control system to component 214, or some other state of operation. Therefore, segments maps to a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202,… This paper discusses applying these techniques to snapshots of parameters, over many flights. Based on a selected state for the vehicle that is of interest of applicant maps to the sensor data arises from many subsystems on an airplane’ of Schimert.) wherein the selected state is specific to a component of the vehicle and wherein each segment of the plurality of segments is acquired during the selected state: (Schimert, p2 fig 1; Sensor data arises from many subsystems on an airplane. Here are some elements of the flight control and hydraulic subsystems. EC: Since the ‘snapshot’ of data reflects a portion of the flight of the aircraft and the flight control systems are involved with the flight of the aircraft, Then the component in this instant would be the flight control system and its position when in flight.)…. a health manager module implemented in the computer system that generates a digital prognosis for the component of the vehicle based on the prognostic distance matrix (Schimert, p6; A health manager module implemented in the computer system that generates a digital prognosis for the component of the vehicle based on the prognostic distance matrix of applicant maps to ‘When an alert occurs, use Contribution plots as a diagnostic tool: identify parameters that are no longer consistent with NOC.’ of Schimert.), wherein the digital prognosis predicts whether a maintenance operation Schimert, p9; Wherein the digital prognosis predicts whether a maintenance operation should be performed with respect to the component and wherein the distances are used to diagnose what maintenance operation should be performed of applicant maps to ‘For any subsystem, the goal is to relate deviations from normal operating conditions to Flight Deck Effects (FDE's). Typically, each FDE has a variety of correlated Maintenance Messages (MMSGs).’ of Schimert.)
Schimert does not disclose expressly a distance generator module implemented in the computer system that builds a prognostic distance matrix based on a plurality of pairings formed using the plurality of segments.
Rakthanmanon discloses a distance generator module implemented in the computer system that builds a prognostic distance matrix (Rakthanmanon, p669; A distance generator module implemented in the computer system that builds a prognostic distance matrix  of applicant maps to ‘To measure the similarity between subsequences, we define the distance between two subsequences: Definition 4: The distance between subsequence S and S’ of the same length is the length-normalized Euclidean distance between subsequences S and S’. of Rakthanmanon) based on a plurality of pairings formed using the plurality of segments. (Rakthanmanon, p669; Based on pairings formed using the plurality of segments of applicant maps to ‘A dataset D is a set of pairs of time series, Ti, and its class label, ci. Formally, D = <T1,c1>, <T2,c2>, <T3,c3>, ... , <Tn,cn>.’ of Rakthanmanon. T is time and C is class.) It would have been obvious to one having ordinary skill in the art, having the teachings of 
Schimert, Rakthanmanon and Claggett do not disclose expressly wherein the prognostic distance matrix comprises a distance for each pairing of the plurality of pairings, the distance for each pairing of the plurality of pairings measures deviation of the component from nominal performance computer for a plurality of performances parameters with respect to the selected state.
Koutsoukos discloses wherein the prognostic distance matrix comprises a distance for each pairing of the plurality of pairings, the distance for each pairing of the plurality of pairings measures deviation of the component from nominal performance computer for a plurality of performances parameters with respect to the selected state. (Koutsoukos, p6; Per the specification [0128] and fig 9; For each selected state, prognostic distance matrix 900 includes a set of submatrices for M distance types 910 ranging from distance type 1 912 to distance type M 914. Thus, for each selected state of selected states 904, prognostic distance matrix 900 includes a submatrix for each distance type of distance types 910. For example, prognostic distance matrix 900 includes submatrix 916 for distance type 1 912 and submatrix 918 for distance type M 914. Wherein the prognostic distance matrix comprises a plurality of submatrices where each submatrix of the plurality of submatrices comprises distances that measure deviation of a component from nominal performance computer for a plurality of 
Schimert, Rakthanmanon and Claggett do not disclose expressly a segment generator module implemented in a computer system.
Sham discloses a segment generator module implemented in a computer system. (Sham, 0024; A segment generator module implemented in a computer system of applicant maps to ‘In some embodiments, the maintenance personnel terminal 114 can be realized with a portable computing device, such as a laptop computer, a mobile 

Claim 20
Schimert discloses wherein the health manager module generates a diagnosis output based on at least a portion of the distances in the prognostic distance matrix, wherein the diagnosis output indicates what maintenance operation should be performed. (Schimert, p9; Wherein the health manager module generates a diagnosis output based on at least a portion of the distances in the prognostic distance matrix, wherein the diagnosis output helps a user determine what maintenance operation should be performed of applicant maps to ‘The MMSGs can be used by subject matter experts to assess whether the extreme contributions in the contribution plots make sense.’ of Schimert.)

Claim 21
Schimert, Rakthanmanon and Claggett do not disclose expressly wherein the vehicle is an aircraft and wherein the selected state is selected from one of an entire 
Sham discloses wherein the vehicle is an aircraft and wherein the selected state is selected from one of an entire flight of the aircraft, a particular phase of flight, a selected portion of a flight, a selected time period during flight, or a selected time period after a number of commands are sent from an aircraft control system to the component. (Sham, 0002; Wherein the vehicle is an aircraft and wherein the selected state is selected from one of an entire flight of the aircraft, a particular phase of flight, a selected portion of a flight, a selected time period during flight, or a selected time period after a number of commands are sent from an aircraft control system to the component of applicant maps to ‘The prior art is replete with systems and technologies related to the diagnosis of faults and/or the maintenance of aircraft. For example, the prior art includes onboard systems that are designed to monitor operational aircraft data, flight status data, and other data during the different phases of a flight.’ of Sham.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Rakthanmanon, Claggett and Sham before him before the effective filing date of the claimed invention, to modify Schimert, Claggett and Rakthanmanon to incorporate computer hardware, aircraft specific domain,  of Sham. Given the advantage of being able to implement the invention in a real world environment in regards to aircraft, one having ordinary skill in the art would have been motivated to make this obvious modification.


Schimert does not disclose expressly wherein a the distance for each pairing of the plurality of pairings in the prognostic distance matrix is for one of a segment-segment pairing, a shapelet-segment pairing, and a segment-nominal pairing.
Rakthanmanon discloses wherein a the distance for each pairing of the plurality of pairings in the prognostic distance matrix is for one of a segment-segment pairing, a shapelet-segment pairing, and a segment-nominal pairing. (Rakthanmanon, p670, fig 3; Wherein a distance in the prognostic distance matrix is for one of a segment-segment pairing, a shapelet-segment pairing, and a segment-nominal pairing of applicant maps to the ‘The orderline shows the distances between the candidate subsequence and all time series as positions on the x-axis. The three objects on the left-hand side of the line correspond to horned lizards and the three objects on the right correspond to turtles.’ of Rakthanmanon.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert and Rakthanmanon before him before the effective filing date of the claimed invention, to modify Schimert to incorporate basic knowledge of shapelets of Rakthanmanon. Given the advantage of being able to reduce down dimensionality for easier computation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 24
Schimert, Rakthanmanon and Claggett do not disclose expressly wherein the digital prognosis is displayed in a graphical user interface using plot of graphical 
Sham discloses wherein the digital prognosis is displayed in a graphical user interface using plot of graphical indicators and wherein each graphical indicator represents a prognostic indicator with respect to health of the component. (Sham, 0027; Wherein the digital prognosis is displayed in a graphical user interface using plot of graphical indicators and wherein each graphical indicator represents a prognostic indicator with respect to health of the component of applicant maps to ‘For example, client module 202 may cooperate with the following elements, without limitation: a flight control system (FCS) 204; a central maintenance computing function (CMCF) 206; an airplane condition monitoring function (ACMF) 208; a communication management function (CMF) 210; a data storage element 212; and a multifunction control and display unit (MCDU) 214.’ of Sham.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Rakthanmanon, Claggett and Sham before him before the effective filing date of the claimed invention, to modify Schimert, Claggett and Rakthanmanon to incorporate computer hardware, aircraft specific domain,  of Sham. Given the advantage of being able to implement the invention in a real world environment in regards to aircraft, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 25
Schimert discloses a health management system comprising:…. that receives time series data (Schimert, p3; That receives time series data of applicant maps to ‘3. Schimert, p2 fig 1; Generated during operation of an aircraft of applicant maps to the sensor data arises from many subsystems on an airplane’ of Schimert.) and transforms the time series data into a plurality of segments (Schimert, p1-3,; This paper discusses applying these techniques to snapshots of parameters, over many flights….This paper discusses a number of technical and research challenges including how to: obtain training data that represents normal operating conditions, use density estimation to set limits, determine the correct number of independent components, use contribution plots to identify the parameters that are the most likely causes of the alert, and evaluate how well the techniques work for snapshots of flight data…..This paper discusses applying these techniques to snapshots of parameters, over many flights…..Evaluate whether the techniques work for snapshots of flight data. EC: Segments of applicant maps to ‘snapshots of flight data.) each segment of the plurality of segments corresponds to a selected state for the aircraft that is of interest (Schimert, p2 fig 1; Per the specification--[0061] Selected state 220 may be a state of operation for aircraft 202. In some cases, selected state 220 may be referred to as an operational regime for aircraft 202. For example, without limitation, selected state 220 may be an entire flight of aircraft 202, a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202, a selected time period after a number of commands are sent from an aircraft control system to component 214, or some other state of operation. Therefore, segments maps to a particular phase of flight of aircraft 202, a selected Schimert, p2 fig 1; Sensor data arises from many subsystems on an airplane. Here are some elements of the flight control and hydraulic subsystems. EC: Since the ‘snapshot’ of data reflects a portion of the flight of the aircraft and the flight control systems are involved with the flight of the aircraft, Then the component in this instant would be the flight control system and its position when in flight.);…. a health manager module implemented in the computer system that generates a digital prognosis for the component of the aircraft based on the prognostic distance matrix (Schimert, p6; A health manager module implemented in the computer system that generates a digital prognosis for the component of the aircraft based on the prognostic distance matrix of applicant maps to ‘When an alert occurs, use Contribution plots as a diagnostic tool: identify parameters that are no longer consistent with NOC.’ of Schimert.), wherein the digital prognosis predicts whether a maintenance operation should be performed with respect to the component and wherein the distances are used to diagnose what maintenance operation should be performed. (Schimert, p9; Wherein the digital prognosis predicts whether a maintenance operation should be performed with respect to the component and wherein the distances are used to diagnose what maintenance operation should be performed of applicant maps to ‘For any subsystem, the goal is to 
Schimert does not disclose expressly a distance generator module implemented in the computer system that builds a prognostic distance matrix based on a plurality of pairings formed using the plurality of segments.
Rakthanmanon discloses a distance generator module implemented in the computer system that builds a prognostic distance matrix (Rakthanmanon, p669; A distance generator module implemented in the computer system that builds a prognostic distance matrix of applicant maps to ‘To measure the similarity between subsequences, we define the distance between two subsequences: Definition 4: The distance between subsequence S and S’ of the same length is the length-normalized Euclidean distance between subsequences S and S’. of Rakthanmanon) based on a plurality of pairings formed using the plurality of segments. (Rakthanmanon, p669; Based on pairings formed using the plurality of segments of applicant maps to ‘A dataset D is a set of pairs of time series, Ti, and its class label, ci. Formally, D = <T1,c1>, <T2,c2>, <T3,c3>, ... , <Tn,cn>.’ of Rakthanmanon. T is time and C is class.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert and Rakthanmanon before him before the effective filing date of the claimed invention, to modify Schimert to incorporate basic knowledge of shapelets of Rakthanmanon. Given the advantage of being able to reduce down dimensionality for easier computation, one having ordinary skill in the art would have been motivated to make this obvious modification.

Koutsoukos discloses wherein the prognostic distance matrix comprises a distance for each pairing of the plurality of pairings, the distance for each pairing of the plurality of pairings measures deviation of the component from nominal performance computer for a plurality of performance parameters with respect to the selected state. (Koutsoukos, p6; Per the specification [0128] and fig 9; For each selected state, prognostic distance matrix 900 includes a set of submatrices for M distance types 910 ranging from distance type 1 912 to distance type M 914. Thus, for each selected state of selected states 904, prognostic distance matrix 900 includes a submatrix for each distance type of distance types 910. For example, prognostic distance matrix 900 includes submatrix 916 for distance type 1 912 and submatrix 918 for distance type M 914. Wherein the prognostic distance matrix comprises a plurality of submatrices where each submatrix of the plurality of submatrices comprises distances that measure deviation of a component from nominal performance computer for a plurality of performance parameters with respect to the selected state of applicant maps to ‘A well known method is based on the construction of a confusion matrix (Button and Chicatelli, 2005) that summarizes diagnostic results produced by a reasoner over a number of test/use cases. The results can then be summarized using a number of measures. For example, (Biswas et al., 1997) developed two measures for single fault diagnosis: (i) 
Schimert, Rakthanmanon and Claggett do not disclose expressly a segment generator module implemented in a computer system.
Sham discloses a segment generator module implemented in a computer system. (Sham, 0024; A segment generator module implemented in a computer system of applicant maps to ‘In some embodiments, the maintenance personnel terminal 114 can be realized with a portable computing device, such as a laptop computer, a mobile computing device, a personal digital assistant, or the like.’ of Sham.) It would have been obvious to one having ordinary skill in the art, having the teachings of Schimert, Rakthanmanon, Claggett and Sham before him before the effective filing date of the claimed invention, to modify Schimert, Claggett and Rakthanmanon to incorporate computer hardware, aircraft specific domain,  of Sham. Given the advantage of being .


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon, Claggett and Sham as applied to claims 19-22 and 24-25 above, and further in view of Malinowski. (‘Remaining useful life estimation based on discriminating shapelet extraction’, referred to as Malinowski)

Claim 23
Schimert, Rakthanmanon, Sham and Claggett do not disclose expressly wherein the maintenance operation comprises at least one of inspection, preventative maintenance, corrective maintenance, adaptive maintenance, in-use maintenance, repair, rework replacement, or overhaul.
Malinowski discloses wherein the maintenance operation comprises at least one of inspection, preventative maintenance, corrective maintenance, adaptive maintenance, in-use maintenance, repair, rework replacement, or overhaul. (Malinowski, p279; Wherein the maintenance operation comprises at least one of inspection, preventative maintenance, corrective maintenance, adaptive maintenance, in-use maintenance, repair, rework replacement, or overhaul of applicant maps to ‘RUL estimation is hence very important for industrial purposes as it can help in planning maintenance strategies, maximizing the useful operation life of equipment, reducing .


Response to Arguments
3.	Applicant’s arguments filed on 3/31/2020 for claims 1-3, 5-7, 9-25 and 27 have been fully considered but are not persuasive.

4.	Applicant’s arguments:
Applicant respectfully submits none of the cited references disclose, “a plurality of segments of time series data where each segment of the plurality of segments corresponds to a selected state for the vehicle that is of interest” or that “the selected state is specific to the component of the vehicle” as recited in claim 1. The Office Action relies upon Schimert’s Figure 1 as disclosing “a selected state for the vehicle that is of interest,” and is reproduced below.

Examiner’s answers:
The phrase ‘segments of time’ is not mentioned within the claimed invention.
‘Shapelets are a recently introduced concept in time series data mining. In essence, shapelets are prototypical time series “snippets” that can be used to classify unlabeled time series that contain an occurrence of the shapelet within some previously learned Rakthanmanon, p668) ‘selected state for the vehicle that is of interest’ refers to  Based on a selected state for the vehicle that is of interest of applicant maps to ‘normal operating conditions’ of Schimert. (Schimert, p3)  

[0061] Selected state 220 may be a state of operation for aircraft 202. In some cases, selected state 220 may be referred to as an operational regime for aircraft 202. For example, without limitation, selected state 220 may be an entire flight of aircraft 202, a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202, a selected time period after a number of commands are sent from an aircraft control system to component 214, or some other state of operation.


6.	Applicant’s arguments:

Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness1. There does not appear to be any discussion about a selected state of the vehicle as required by claim 1 in the cited portion of Schimert, and the Office Action provides no articulated reasoning beyond the cite to the portion above.

Nowhere in the figure or caption are “state(s)” or “selected state(s)” addressed or discussed. Schimert does not isolate a “selected state” of data to analyze. The figure does not suggest or teach selecting a segment of the time series data corresponding to a selected state of the vehicle for analysis where the selected state is specific to a component of the vehicle. Schimert does not identify a selected state of the vehicle (specific to a component or not) for analysis. Without more, the rejection cannot be sustained.

Examiner’s answers:

Per the specification--[0061] Selected state 220 may be a state of operation for aircraft 202. In some cases, selected state 220 may be referred to as an operational regime for aircraft 202. For example, without limitation, selected state 220 may be an entire flight of aircraft 202, a particular phase of flight of aircraft 202, a selected portion of a flight of aircraft 202, a selected time period during a flight of aircraft 202, a selected time period after a number of commands are sent from an aircraft control system to component 214, or some other state of operation. 

Schimert, p2 fig 1) 
Sensor data arises from many subsystems on an airplane. Here are some elements of the flight control and hydraulic subsystems. EC: Since the ‘snapshot’ of data reflects a portion of the flight of the aircraft and the flight control systems are involved with the flight of the aircraft, Then the component in this instant would be the flight control system and its position when in flight. (Schimert, p2 fig 1)

7.	Applicant’s arguments:
Next, none of the cited references disclose “transforming, by the computer system, the time series data into a plurality of segments,” “where each segment corresponds to the selected state,” or “where each segment is acquired during the selected state” as recited in claim 1. The Office Action cites the following portion of Rakthanmanon (pg. 668) as disclosing transforming the time series data into a plurality of segments:

Examiner’s answers:
This paper discusses applying these techniques to snapshots
of parameters, over many flights….This paper discusses a number of technical and research challenges including how to: obtain training data that represents normal operating conditions, use density estimation to set limits, determine the correct number of independent components, use contribution plots to identify the parameters that are the most likely causes of the alert, and evaluate how well the techniques work for Schimert, p1-3)

8.	Applicant’s arguments:
Applicant’s claim 1 requires the opposite, that is, instead of finding unlabeled portions of time series data that match a preestablished “shapelet,” as Rakthanmanon teaches, claim 1 requires transforming each collected time series data into a plurality of segments based on one or more selected states. A chosen selected state, and the portion of the collected time series data representative of the selected state within the entirety of the collected time series data, is known. Applicant’s claim requires portioning from the time series data, segments of the time series data that corresponds to the selected state of the component of the vehicle that is to be evaluated. As a result, much smaller segments of time series data based on the predetermined selected states are analyzed rather than analyzing the entirety of the collected time series data. The selected state(s) is/are a user input and not a result of an identified shapelet.

Examiner’s answers:
‘Collecting’ is not mentioned in claim 1. 
‘Chosen’ is not mentioned within the claims.
‘Portioning’ is not mentioned within claim 1.
‘Smaller’ is not mentioned within the claims.

9.	Applicant’s arguments:
Next, Applicant respectfully submits that none of the cited references disclose “generating a digital prognosis for the component of the vehicle based on the prognostic distance matrix” as recited in claim 1. The Office Action relies on Schimert (pg. 6) as disclosing the claimed feature and is reproduced below.



The cited section discloses determining that an alert has occurred and determining which parameters are responsible for causing the alert. When the alert occurs, contribution plots are used to identify what caused the alert. Applicant’s claim 1 is different. Being alerted to an anomaly (as disclosed by Schimert) does not suggest specific steps (a prognosis) to be followed after the alert. 

Examiner’s answers:
Synonyms for ‘prognosis’ and forecast, prediction, diagnosis, expectation. It does not mean a correction, remedy or solution.   

Applicant’s arguments:
Claim 1 requires generating a prognosis, what possibly to happen in the future (specifically, whether maintenance should be performed), in response to the presence of deviations from nominal performance in the prognostic distance matrix. Schimert discloses an alert and a process following the alert using contributions plots to determine what caused the alert. Schimert does not disclose whether maintenance should be performed on the particular component that caused the alert, in fact, Schimert does not even identify the component which caused the alert (because Schimert, as discussed above, is not analyzing time series data directed to a selected state of a particular component of the vehicle).

Examiner’s answers:
The new reference Claggett addresses this issue. 

10.	Applicant’s arguments:
For example, Applicant has amended dependent claim 2 to further require that the digital prognosis indicates a time frame within which the maintenance operation should be performed. Support for the amendment can be found specifically in ]} [0040] of the specification as originally filed. None of the cited references disclose providing a time frame for maintenance on a component of a vehicle based on evaluation of a prognostic distance matrix formed using selected state segmented time series data.


The amended claim uses a new reference Belov

11.	Applicant’s arguments:
Also, for example, Applicant has amended dependent claim 14 to further require that a final score included in the digital prognosis for the component is based on the prognostic distance matrix and the final score is generated based on a ranking of importance of the distance for each pairing of the plurality of pairings. Support for the amendment can be found specifically in ]} [0142] of the specification as originally filed. The Examiner contends that Applicant’s “final score” maps to Schimert’s “alert.” Applicant submits that the final score is more than an alert, the final score equates to a rating or weighting of the deviation in the prognostic distance matrix where each alert may correspond to a different score for the component with respect to the selected state. None of the cited references disclose providing a digital prognosis including a final score that is generated based on a ranking of importance of the distance for each pairing of the plurality of pairings.

Examiner’s answers:
The amended claim uses a new reference van Tulder


6.	Claims 1-3, 5-7, 9-25 and 27 are rejected.


Conclusion – Final
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,

or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121